
	
		III
		109th CONGRESS
		2d Session
		S. RES. 540
		IN THE SENATE OF THE UNITED STATES
		
			July 24, 2006
			Mr. DeMint submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Encouraging all 50 States to recognize and
		  accommodate the release of public school pupils from school attendance to
		  attend off-campus religious classes at their churches, synagogues, houses of
		  worship, and faith-based organizations.
	
	
		Whereas the free exercise of religion is an inherent,
			 fundamental, and inalienable right secured by the 1st amendment to the
			 Constitution of the United States;
		Whereas the free exercise of religion is important to the
			 intellectual, moral, civic, and ethical development of students in the United
			 States;
		Whereas the free exercise of religion must be conducted in
			 a constitutionally appropriate manner;
		Whereas, in Zorach v. Clauson, 343 U.S. 306 (1952), the
			 United States Supreme Court held that a statute that provides for the release
			 of public school pupils from school attendance to attend religious classes is
			 constitutional if—
			(1)the programs take
			 place away from school grounds;
			(2)school officials
			 do not promote attendance at religious classes; and
			(3)the solicitation
			 of students to attend is not done at the expense of public schools; and
			Whereas the Constitution of the United States and the laws
			 of the States allow the school districts of the States to release public school
			 pupils from school attendance to attend religious classes: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)calls on all 50
			 States to recognize and accommodate those churches, faith-based organizations,
			 and individuals that wish to release public school pupils from school
			 attendance to attend religious classes; and
			(2)respectfully
			 requests the President of the United States to proclaim the third week of
			 November 2006 as Bible Education in School Time Week.
			
